UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-1066



AHMAD A.N. DAHMAS,

                                            Plaintiff - Appellant,

         versus


CVS PHARMACY IN MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-96-1025-AW)


Submitted:   April 29, 1998                 Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmad A.N. Dahmas, Appellant Pro Se. Karen Ann Khan, JACKSON,
LEWIS, SCHNITZLER & KRUPMAN, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahmad A.N. Dahmas appeals the district court's order granting

summary judgment for CVS Pharmacy in Maryland on his employment

discrimination claims. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Dahmas v. CVS Phar-
macy, No. CA-96-1025-AW (D. Md. Dec. 22, 1997). Dahmas' expressions

of dissatisfaction with his counsel's performance merit no relief.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2